Citation Nr: 1230857	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for hemophilia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

Unfortunately, as is explained below in greater detail, this appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred arthritis of the left knee, arthritis of the right knee, a bilateral ankle disability, and hemophilia during active service.  After a thorough review of the Veteran's claims file, the Board finds that additional development is necessary before the Veteran's currently appealed claims can be adjudicated.

The Veteran reported that he first injured both of his knees and ankles after a 30-foot jump during basic training.  He also reported that he found out he had hemophilia when he was in the Army.  He reported further that his hemophilia resulted in his discharge from service.    

The Veteran's January 1980 entrance examination did not document any current disabilities.  The March 1980 and April 1980 service treatment records show that the Veteran complained of a right knee injury when he jumped and landed, hyperflexing his knees.  The Veteran was noted to have recurrent traumatic effusion and was given crutches.  Additionally, a March 1980 report noted that the Veteran twisted his left ankle. 

The Veteran's post-service VA treatment records show that he has diagnoses of and is being treated for hemophilia, right ankle chronic pain and degenerative changes, right knee small joint effusions with mild degenerative changes, and left knee derangement with impaired motion.  In a March 2007 joints VA examination report, the examiner noted that the Veteran's hemophilia would not have developed in the military and it was a congenital problem.  The Board notes, however, that the Veteran's January 1980 entrance examination did not document any pre-existing conditions and he was found fit for active duty.  In a June 2008 x-ray report, the reviewer noted that the Veteran had degenerative changes of the right knee suggesting either remote injury or degenerative changes.  In a July 2008 x-ray report of the Veteran's right ankle, the reviewer noted that the Veteran's degenerative changes at the talocalcaneal articulation possibly was related to prior trauma.  Lastly, a July 2008 Social Security evaluation noted that the Veteran had left knee derangement and impaired motion as a result of either trauma or hemophilic articular bleeding and/or effusion.  

The Board observes in this regard that VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of in-service incidents of an ankle injury and a diagnosis of hemophilia, continuity of symptomatology, and that he is currently being treated for these conditions, VA has neither afforded the Veteran an examination nor solicited medical opinions as to the onset and/or etiology of the Veteran's bilateral ankle disability and hemophilia.  Although the Veteran has been treated by VA for these conditions, it is not clear from a review of the record whether the Veteran's bilateral ankle disability or hemophilia are related to active service.  It also is not clear from a review of the record if the Veteran's bilateral ankle disability was caused and/or aggravated (permanently worsened) by his hemophilia.  Further, it is not clear from a review of the record if the Veteran's hemophilia is an acquired disability or is a congenital or developmental abnormality.  Thus, the Board find that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his hemophilia and bilateral ankle disability.  See 38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. at 79.

With respect to the Veteran's bilateral knee disability, he was afforded a VA examination in August 2006.  The examiner concluded that the Veteran's bilateral knee pain was less likely than not caused by or a result of the injury that was experienced in the military more than 25 years ago during his basic training.  Earlier in this examination report, however, the examiner stated that it was possible that the Veteran's recurrent effusions or traumatic effusions could be related to his hemophilia.  The examiner also stated that, for better comparison, it would be nice to have a current orthopedic examination on the Veteran and current x-rays of both knees.  Subsequently, the Veteran was afforded another VA examination in September 2006.  The September 2006 VA examiner did not provide an etiological opinion as to whether it was at least as likely as not that the Veteran's bilateral knee disability was related to active service.  The Veteran was afforded another VA examination in March 2007.  The examiner concluded that the Veteran's bilateral knee pain was less likely than not caused by or a result of the injury that he experienced in the military more than 25 years ago during his basic training.  The March 2007 VA examiner stated that the Veteran's left knee had the same sort of degradation and change as the right knee which was the knee of contention. Further, this examiner stated that, if there was an injury to the right knee resulting in a change, there would be a notable difference between the left and right knee on examination and this was not the case.  The March 2007 VA examiner did not address the Veteran's contentions that he had injuries to both of his knees from an in-service jump.  This examiner did not address whether the Veteran's bilateral knee disability was caused or aggravated by his hemophilia.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the March 2007 VA examination report is inadequate for rating purposes.  

Given the foregoing, and given the length of time which has elapsed since the VA examinations discussed above, the Board finds that a new VA examination is necessary to determine the Veteran's current knee disabilities and whether it is at least as likely as not that any current knee disabilities had their onset in service or are related to any in-service disease, event, or injury, to include a fall while jumping over a wall during basic training.  Additionally, a new VA examination is necessary to determine whether the Veteran's bilateral knee disability was caused or aggravated by his hemophilia.  

The Board also notes that, although the claims file contains the Veteran's entrance examination and service treatment records, it appears that a copy of his discharge examination is missing.  The Veteran reported that he was discharged because he was found medically unfit for continued active service.  Specifically, the Veteran stated that he was discharged due to being diagnosed as having hemophilia.  Thus, the Board finds that on remand, an attempt should be made to obtain the facts and circumstances surrounding the Veteran's separation from service.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that, at his March 2011 Travel Board hearing, the Veteran reported that that he currently was receiving private treatment for his knees, ankles, and hemophilia.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for arthritis of the left knee, arthritis of the right knee, a bilateral ankle disability, and/or for hemophilia since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the National Personnel Records Center (NPRC) or other appropriate Federal records repository and request the Veteran's complete service treatment records, to include specifically his separation physical examination, and service personnel records.  Request information from the NPRC or other appropriate Federal records repository on the facts and circumstances of the Veteran's discharge from active service.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If a negative reply is received, then the Veteran must be notified and given the opportunity to submit any relevant records which may be in his possession.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of his hemophilia.  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any blood disorder, to include hemophilia, currently experienced by the Veteran.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's hemophilia is a congenital disease or defect.  If the Veteran's hemophilia is a congenital defect, then the examiner should state whether it was aggravated (permanently worsened) by a superimposed disease or injury which occurred during the Veteran's active service.  A complete rationale must be provided for any opinions expressed.

If the Veteran's hemophilia is not a congenital disease or defect, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current hemophilia, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he was diagnosed as having hemophilia during active service.  The examiner also is advised that the Veteran contends that he was discharged from active service because of an in-service diagnosis of hemophilia.

4.  Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of his bilateral knee and bilateral ankle disabilities.  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any knee and ankle disabilities currently experienced by the Veteran.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral knee disability, if diagnosed, is related to active service or any incident of service, to include an in-service jump during basic training.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current bilateral ankle disability, if diagnosed, is related to active service or any incident of service, to include an in-service jump during basic training.  The examiner further should opine whether it is at least as likely as not that any current bilateral knee disability was caused or aggravated (permanently worsened) by the Veteran's hemophilia.  The examiner finally should opine whether it is at least as likely as not that any current bilateral ankle disability was caused or aggravated (permanently worsened) by the Veteran's hemophilia.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his knees and ankles during active service as a result of an in-service jump.  The examiner also is advised that the Veteran contends that his bilateral knee disability and bilateral ankle disability was caused or aggravated by his hemophilia.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

